Citation Nr: 0334513	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97- 29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action that, among 
other things, denied service connection for a psychiatric 
disorder and found that new and material evidence had not 
been presented to reopen a claim for asthma and a sinus 
disability that had been previously denied in an unappealed 
rating action of May 1990.  

In May 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a December 1999 decision, the Board denied service 
connection for a psychiatric disorder and granted the 
veteran's application to reopen his claims for service 
connection for sinusitis and asthma, based on new and 
material evidence. The issues of service connection for 
asthma and for sinusitis were remanded to the RO for further 
development.  In an April 2003, the Board granted service 
connection for asthma.  The issue of entitlement to service 
connection for a sinus disorder is now before the Board for 
appellate consideration.  


FINDING OF FACT

1.  A sinus disorder was not noted on the examination for 
service entrance.

2.  Symptoms of sinusitis were demonstrated during service.

3.  Sinusitis clearly and unmistakably pre-existed service.

4.  The evidence is less than clear and unmistakable that 
sinusitis was not aggravated during service.

5.  The veteran currently has sinusitis and residuals of 
surgery for sinusitis, which were manifested in service. 


CONCLUSION OF LAW

A chronic sinus disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. § 
§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION      

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable  decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

                              
I.	Factual Basis 

On the veteran's August 1974 examination prior to service 
enlistment, his nose and sinuses were evaluated as normal.  
In the report of medical history the veteran indicated that 
he had had sinusitis in the past.  The service medical 
records show occasional treatment for sinus complaints and 
swelling of the nose.  During treatment for sinus congestion 
in September 1975 the veteran gave a history of undergoing 
surgery to remove a growth mucocele from behind the right eye 
10 years earlier.  While under treatment later in September 
1975 it was reported that the veteran had undergone three 
operations in the early 1970s on what were apparently his 
right frontal and maxillary sinuses.  The veteran was 
subsequently discharges from the service due to asthma.  An 
examination prior to service discharge was not conducted.  

Clinical records from a private facility show that, in 
October 1985 the veteran underwent exploration of the right 
orbit and removal of lesions with revision of the right 
frontal ethmoid sphenoidectomy and a right Caldwell-Luc and 
intranasal antrostomy.  

In a May 1990 statement, a private physician reported that 
the veteran was being treated for obstructive polypoid 
sinusitis that was recurrent and chronic.  Surgeries 
performed in 1974 and again in 1985 were reported.  
Additional private medical statements and clinical records 
reflect subsequent treatment for sinus disability, including 
additional sinus surgery performed in early 1991.   

Private clinical records were received in April 1997 that 
reflected treatment from June to August 1968 for a draining 
mass over the left maxillary antrum.  The veteran was treated 
for allergic rhinitis and rhinosinusitis from 1969 to 1973, 
to include an irrigation of the right maxillary sinus 
performed in March 1973 and an exploration of the right orbit 
in October 1973 that revealed a large mucocele.  In February 
1974 he underwent surgical removal of two mucoceles, an 
external radical frontal ethmoidectomy, a Caldwell-Luc 
procedure and a nasal antral window.   These records also 
document post-service treatment for rhinitis and sinus 
infections.  

After a VA examination conducted in April 1998, the 
impressions included asthma with allergic rhinitis and 
sinusitis, a condition that existed prior to service and was 
not aggravated beyond normal progression during service.  VA 
clinical records show subsequent treatment for allergic 
rhinitis and sinus disability.  

In a statement dated in April 1999, a private physician 
reported treating the veteran for severe chronic obstructive 
polypoid sinusitis.  He opined that the veteran's sinus 
disability might have been aggravated by active service due 
to environmental exposure and strenuous exercise.  

At the May 1999 hearing the veteran testified that his sinus 
disability existed prior to his period of service, but was 
very mild before his enlistment.  He said that his sinus 
disability began to become a problem after his entrance into 
the military.   

After a July 2001 VA examination the impression was chronic 
pansinusitis on the right secondary to allergic nasal polyps.  
The examining physician opined that this problem definitely 
preexisted the veteran's induction into the military.  The 
examiner said that he couldn't rule out the extent of 
aggravation while he was on active duty.  It was note that 
polyps tended to recur and the veteran could have been a 
civilian and have a recurrence of his sinus disability.  

In a November 2001 addendum to the above examination, the 
physician who conducted the July 2001 VA examination noted 
that the veteran had a preexisting problem with mucoceles and 
that these cases were notorious for recurrence.  The doctor 
could not determine from the record whether the veteran's 
military environment was worse than anywhere else.  
Individuals who suffer from the veteran's sinus disability do 
not do well in crowded quarters and marked changes in weather 
conditions and humidity.  The doctor felt that it was more 
likely than not that the veteran's symptoms would have 
occurred and progressed in a natural process.  It was noted 
that the veteran's treating VA physician had commented that 
the veteran's service environment may have contributed to his 
problems.  


II.	Legal Analysis                             
 
Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304 (2003).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account. 38 U.S.C.A. § 1111 (West 
2002).

In a recent opinion, the VA General Council held that 
provisions of 38 C.F.R. § 3.304(b) were inconsistent with 
38 U.S.C.A. § 1111 insofar as 38 C.F.R. § 3.304(b) provided 
that the presumption of soundness at service entrance could 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  Section 3.304(b) 
was found to be invalid.  VAOGCPREC 3-2003 (2003).  

To rebut the presumption of soundness there must be clear and 
unmistakable evidence that the disease or injury preexisted 
service, and that it was not aggravated by service.  Id.  The 
veteran is not required to show that the disease or injury 
increased in severity during service before the duty of the 
VA attaches to show clearly and unmistakably that the 
disorder was not aggravated by service.  Id.

In the present case the evidence clearly and unmistakably 
establishes that the veteran had a sinus disorder prior to 
service entrance.  The veteran and all the medical 
professionals who have commented on the question have 
acknowledged that the disability pre-existed service.  
Private physicians have reported pre-service treatment.  
Thus, the first prong of the test for rebuttal of the 
presumption of soundness, clear and unmistakable evidence of 
pre-existence, is met.

A remaining question is whether there is clear and 
unmistakable evidence that the sinus disability was not 
aggravated in service.  While the examiner who conducted the 
most recent VA evaluations of the veteran's sinus disability 
has opined that it was at least as likely as not that the 
sinus disease shown in service represented a natural 
progression of that disease, this falls short of clear and 
unmistakable evidence that there was no aggravation.  The 
examiner's other opinions were equivocal, and at one point he 
suggested that he could not determine whether there was 
aggravation.  A private physician has opined that the 
disability could have been aggravated in service.  The most 
unequivocal opinion was furnished on the VA examination in 
April 1998.  However, that opinion was not accompanied by a 
rationale, and seemed to concede that there was aggravation 
by noting that such aggravation was due to natural progress.  
In any event, the 1998 examination must be weighed against 
the other evidence.  Overall, the evidence as to aggravation 
is not clear and unmistakable.  Therefore, the presumption of 
soundness is not rebutted.

Although, the presumption of soundness is not rebutted, the 
Board must address the question of whether there is a nexus 
between the symptoms in service and the veteran's current 
sinus disability.  Cotant v. Principi, 17 Vet. App. 116 
(2003).  The private and VA physicians seem to have 
concluded, without explicitly saying so, that the 
symptomatology during service was a manifestation of the 
current sinusitis and associated surgeries.  The veteran has 
reported a continuity of symptomatology since service.  

Since the presumption of soundness has not been rebutted, and 
the evidence is in favor of a finding that the in-service 
symptomatology is related to the veteran's current sinus 
disability; the Board concludes that service connection is 
warranted for that disability.  


ORDER

Service connection for a sinus disorder, namely sinusitis 
with residuals of sinus surgeries, is granted.  



	                        
____________________________________________
	Mark D. Hindin.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



